Citation Nr: 0808386	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-40 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to 
include xeroderma of the feet, atopic dermatitis of the 
hands, and tinea cruris.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified before a Decision Review Officer at the 
RO in August 2004.  A transcript of his hearing has been 
associated with the record.


FINDINGS OF FACT

1.  Neither xeroderma of the feet nor atopic dermatitis of 
the hands was manifest in service and both are unrelated to 
service.

2.  There is no current evidence of tinea cruris.


CONCLUSION OF LAW

A skin disability, to include tinea cruris, atopic dermatitis 
of the hands, or xeroderma of the feet, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in May 
2002, after the enactment of the VCAA.  A May 2002 letter 
described the evidence necessary to support a claim for 
service connection.  The veteran was asked to identify 
evidence supportive of his claim.  He was told that VA would 
make reasonable efforts to assist him in obtaining evidence.  

An undated letter told the veteran of outstanding evidence.  
He was told of the actions VA had taken in attempt to obtain 
the evidence.

A March 2006 letter described how VA establishes disability 
ratings and effective dates.

A May 2006 letter described the evidence necessary to support 
a claim for service connection.  The evidence of record was 
discussed.  The veteran was told how VA would assist him in 
obtaining evidence.  

In June 2007, the veteran was told that a VA examination had 
been scheduled.  The letter discussed the evidence of record 
and told the veteran how VA would assist him in obtaining 
further evidence.  He was also told how VA determines 
disability ratings and effective dates.  The letter also 
informed the veteran of the evidence and information 
necessary to support a claim of entitlement to service 
connection.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran, 
in a November 2005 statement, indicated that he had no 
additional evidence to submit.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records show that he was 
treated for tinea cruris in his groin in February 1974.  In 
April 1974, he complained of a pimple on the shaft of his 
penis.  A November 1974 record indicates that the veteran had 
multiple penal lesions under the foreskin.  The provider 
noted a slight irritable rash on the glans in an 
uncircumcised male.  The service medical records are 
otherwise silent regarding any diagnosis, complaint, or 
abnormal finding pertaining to the veteran's skin.  On 
periodic examination in September 1975, the veteran denied 
skin diseases.  His skin was clinically normal at that time.  
On separation examination in October 1977, the veteran's skin 
was clinically normal.

On VA general medical examination in August 2002, the 
examiner noted one instance of treatment for tinea cruris in 
service, with no recurrence.  Examination of the veteran's 
groin area revealed no evidence of fungal infection.  The 
diagnosis was tinea cruris claimed by veteran during service, 
treated, recovered.

The veteran testified before a Decision Review Officer in 
August 2004.  He stated that his skin problem rotated between 
his feet, hands, and groin area.  He asserted that the 
condition had been chronic since 1974.  He related that he 
generally self-treated the problem and that he did have 
flare-ups.  

A VA skin examination was conducted in January 2005.  The 
examiner noted a diagnosis of tinea cruris in service.  The 
veteran related that he had acquired the tinea cruris while 
training in the Philippines, noting that he had to walk 
through swamps and rivers that were contaminated.  He 
indicated that he had developed a fungal infection in his 
crotch and feet, and that he had also developed eczema in his 
hands in the previous five to seven years.  He noted that 
most recent treatment involved a topical cream, which had 
alleviated the symptoms in his groin.  Physical examination 
of the veteran's hands revealed extreme dryness with 
cracking, fissures, and scaling.  Examination of his feet 
demonstrated scaling as well as disfigurement of the nails.  
There was no rash present in the scrotal region.  The 
impression included tinea cruris, controlled on treatment; 
xerosis of the hands; and tinea pedis.  The examiner did not 
provide an opinion regarding the etiology of the veteran's 
skin conditions.

A May 2006 VA treatment record indicates that the veteran 
presented complaining of recurrent infections of his left 
middle finger.  He reported that there had been pus draining 
from the finger, and that the finger was swollen and painful.  

On VA examination in July 2007, the veteran reported problems 
with the soles of his feet and palms of his hands since 
service.  He also reported intermittent flare-ups of fungal 
infections of the groin.  He noted that he used over the 
counter products for his hands and feet, as he had been told 
by a dermatologist that there was no treatment for the 
problem.  He also reported that several times a year, he had 
rash and itching in the inguinal regions, and that he used an 
antifungal cream to alleviate the symptoms.  Physical 
examination of the hands revealed thickening of the skin on 
the palms and  areas of scaling.  Inspection of the feet 
revealed slight thickening of the small toenails and slight 
scaling of the edges of the soles at the instep.  No 
significant blisters or erosions, erythema, tenderness, or 
thickening of the skin was noted.  The diagnoses were atopic 
dermatitis of the hands, xeroderma of the feet, and tinea 
cruris not now active.  

In August 2007 the VA examiner provided an opinion after 
again reviewing the veteran's claims folder.  He noted that 
the diagnoses were atopic dermatitis of the hands and xerosis 
of the feet.  He specifically stated that there was no 
evidence of tinea cruris, but noted that it was more likely 
than not intermittent and easily cured.  He pointed out that 
it caused no disability.  The examiner indicated that there 
was no evidence of treatment for any skin condition in recent 
years, though the veteran had stated that he used over the 
counter products.  He noted that the service medical records 
reflected one instance of treatment for tinea cruris, but no 
reports of treatment for skin lesions on the hands and feet, 
which was the veteran's current concern.  He concluded that 
it was unlikely that the veteran's xeroderma or atopic 
dermatitis had any relationship to his activities or any 
conditions treated during active duty.

With respect to atopic dermatitis of the hands and xeroderma 
of the feet, the Board has concluded that service connection 
is not warranted.  The Board observes that the service 
medical records provide no evidence of any diagnosis, 
complaint, or abnormal finding pertaining to these claimed 
disabilities.  The first findings regarding any skin problem 
of the hands and feet date to the VA examination in January 
2005, when xerosis and tinea pedis were diagnosed.  While 
there is a current diagnosis concerning the veteran's feet 
and hands, there is a remarkable lack of evidence 
demonstrating any abnormal finding pertaining to the skin of 
the veteran's hands or feet during service, or during the 
period from discharge in October 1977 until January 2005.    

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses related to the skin of the 
veteran's feet and hands, it does not contain competent 
evidence which relates these findings to any injury or 
disease in service.  The Board has considered the veteran's 
argument that these diagnoses are related to service.  
However, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

In summary, the evidence clearly points to a remote, post-
service onset of these claimed disabilities.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnoses are not 
related to service.  Absent reliable evidence relating 
xeroderma of the feet and atopic dermatitis of the hands to 
service, the claim of entitlement to service connection must 
be denied.

The Board has also determined that service connection is not 
warranted for tinea cruris.  While the veteran underwent one 
instance of treatment for tinea cruris in service, the 
current evidence demonstrates no current evidence of this 
claimed disability.  General medical examination in August 
2002 resulted in finding that the veteran had recovered from 
the tinea cruris in service.  In January 2005, the examiner 
provided an impression of tinea cruris, but noted that it was 
controlled on treatment.  Significantly, physical examination 
revealed no rash in the scrotal region.  In July 2007, the 
examiner noted no abnormality of the inguinal region.  In 
August 207, he indicated that there was no evidence of tinea 
cruris, though he acknowledged that the veteran might have 
intermittent tinea cruris but that it was easily cured and 
caused no disability.  In sum, the current record 
demonstrates no current evidence of this claimed condition.  

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current anemia.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for tinea cruris 
must also be denied.


ORDER

Entitlement to service connection for a skin disability, to 
include xeroderma of the feet, atopic dermatitis of the 
hands, and tinea cruris, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


